101 F.3d 1393
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.UNITED STATES of America, Appellee,v.Dennis J. PAPPAS, Defendant-Appellant.
No. 96-1323.
United States Court of Appeals, Second Circuit.
Aug. 14, 1996.

Dennis J. Pappas appeals from a denial of a bail motion entered on May 7, 1996, in the United States District Court for the Eastern District of New York (Platt, J.).


1
Appearing for Appellant:  Ronald L. Kuby, Kunstler & Kuby, New York, NY.


2
Appearing for Appellee:  Burton T. Ryan, Jr. Assistant United States Attorney, E.D.N.Y., Uniondale, NY.


3
E.D.N.Y.


4
AFFIRMED.


5
Present MESKILL, CALABRESI, PARKER, Circuit Judges.

ORDER

6
We have considered Pappas' appeal of the denial of his motion for bail.  We find that the district court did not abuse its discretion in denying bail.  While the time that Mr. Pappas has been held in preventive detention has been significant, in the circumstances of this case, we do not find a violation of due process.  We take notice of the fact that the district court has taken steps to see to it that the case proceed to trial forthwith.  Accordingly, we affirm its order.  Our decision is, of course, without prejudice to renewing the motion in the district court should there be undue further delay not occasioned by actions of the defendant.


7
The district court's order is affirmed.